DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
1.       The drawings filed on 07/07/2019 are acceptable subject to correction of the informalities indicated below.
The drawing is objected for missing reference number, in this instant “Figure”. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.


Allowable Subject Matter
2.         Claims 1-20 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the air conditioner for air conditioning the vehicle interior of the motor vehicle, comprising a coolant connection, a refrigerant connection, a condensed water connection, and an 
The following references (US 20130320102 A1) to Litwing et al., (US 20170009912 A1) BERGER et al., and (US 20110127730 A1) to SERYI et al..; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 9 and 17. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

03/04/2021